      Case 9:21-cv-00021-DLC-KLD Document 1 Filed 02/26/21 Page 1 of 4



ROBERT W. BERLETH
Montana Bar # 53919739
9950 Cypresswood Dr., Ste. 200
Houston, Texas 77070
E-mail: rberleth@berlethlaw.com
Tele: 713-588-6900
Fax: 713-481-0894
Attorney for Defendant

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                       MISSOULA DIVISION

WILLIAM RIDEG,                               Case No. ____________

                      Plaintiff,
vs.


ROBERT BERLETH and
NADIA BERLETH,
             Defendants.


                 DEFENDANT ROBERT BERLETH’S
             NOTICE OF REMOVAL TO FEDERAL COURT


       COMES NOW Defendants Robert Berleth (Mr. Berleth”), and Nadia

Berleth (“Mrs. Berleth”) (hereinafter they will be referred to as “Defendants” or

“Berleths”) and move to remove to federal court for all purposes pursuant to

Fed. R. Civ. P. 42(a) Rideg v. Berleth (No. 18-1317)(transferred from Montana

Fourth Judicial District Court, Missoula County). At all times, before, during,

and foreseeably after, the Berleth’s have domiciled and have been residents of

the State of Texas.


                                        1
     Case 9:21-cv-00021-DLC-KLD Document 1 Filed 02/26/21 Page 2 of 4



                           STATEMENT OF FACTS

      Plaintiff, William Rideg (“Mr. Rideg”) and Mr. and Mrs. Berleth have a

prior litigation history in a landlord-tenant dispute which has arisen out of that

landlord tenant relationship. Despite a court order in the landlord tenant case

ordering Rideg to pay funds to the Berleths, Mr. Rideg continues to frivolously

file vexatious ligations against the Defendants. Because both Plaintiff and

Defendant are also attorneys, Mr. Rideg has filed no less than five (5) bar

complaints on Mr. Berleth in both Montana and Texas as well. All have been

dismissed as unfounded. On September 25, 2018, Mr. Rideg filed a defamation

case against Mr. Berleth claiming that statements made regarding Plaintiff’s

behaviour as a landlord were defamatory. All of the statements are either (1)

True (e.g. Mr. Rideg failed the bar exam five times), (2) personal opinion (e.g.

Mr. Rideg is a terrible attorney), or (3) fall under res judicata (e.g. Ms. Berleth

stating during trial that Mr. Rideg is a “creep”). Mr. Rideg has threatened

multiple other litigations, including alleging that at the time Plaintiff rented his

residence to Defendants, Defendant created a Montana Foreign Limited

Liability Company named Berleth & Associates, PLLC, Defendants listed a

Registered Agent at the address of that property. The Berleths have had nothing

to do with Mr. Rideg since departing the rental residence in September, 2018,

yet he persists in filing and pursuing vexatious litigations against them for years

afterwards. Defendants are citizens of Texas, and thus have removed the case

to Montana Federal District Court.

                                          2
     Case 9:21-cv-00021-DLC-KLD Document 1 Filed 02/26/21 Page 3 of 4



                                CONCLUSION

      For the foregoing reasons, Defendants respectfully urge that the Court

hear the case, declare that the Plaintiff take nothing, award Defendants

damages, seeks injunctive relief preventing Mr. Rideg from filing any litigation

against the Berleth’s without prior leave of this Court, and for any and all other

relief shown entitled.



                                       Respectfully Submitted,

                                       BERLETH & ASSOCIATES, PLLC

                                       /s/ Robert Berleth

                                       ROBERT W. BERLETH
                                       Montana Bar # xxxxxxxx
                                       9950 Cypresswood Dr., Ste. 500
                                       Houston, Texas 77070
                                       E-mail: rberleth@berlethlaw.com
                                       Tele: 713-588-6900
                                       Fax: 713-481-0894




                                         3
    Case 9:21-cv-00021-DLC-KLD Document 1 Filed 02/26/21 Page 4 of 4




                      CERTIFICATE OF SERVICE
        I certify that on Friday, 26 February 2021, I electronically filed
Defendants Motion to Consolidate and Brief in Support with the Clerk of Court
using CM/ECF system which will send automatic email notification of such
filing to the following attorneys of record:
      Thomas C. Orr
      Mathew A. McKeon,
      THOMAS C. ORR LAW OFFICES, P.C.
      523 S. Orange St.
      P.O. Box 8096
      Missoula, MT 59807
      Phone: (406) 543-0999
      tom@tcorrlaw.com
      matthew@tcorrlaw.com
      Attorneys for Plaintiff




                                     /s/ Robert Berleth
                                     ROBERT W. BERLETH




                                      4
